     Case 8:20-cv-00287-JVS-KES Document 176 Filed 04/21/20 Page 1 of 16 Page ID
                                      #:14322


 1 Wayne W. Call, State Bar No. 56676
    wcall@calljensen.com
 2 Mark L. Eisenhut, State Bar No. 185039
 3 meisenhut@calljensen.com
   William P. Cole, State Bar No. 186772
 4 wcole@calljensen.com
   Chris C. Scheithauer, State Bar No. 184798
 5 cscheithauer@calljensen.com
 6 CALL & JENSEN
   A Professional Corporation
 7 610 Newport Center Drive, Suite 700
   Newport Beach, CA 92660
 8 Tel: (949) 717-3000
   Fax: (949) 717-3100
 9
10 Robert Corn-Revere (Admitted Pro Hac Vice)
    bobcornrevere@dwt.com
11 Ronald G. London (Admitted Pro Hac Vice)
    ronnielondon@dwt.com
12 DAVIS WRIGHT TREMAINE LLP
13 1919 Pennsylvania Avenue, NW, Suite 800
   Washington, DC 20006
14 Tel: (202) 973-4235
   Fax: (202) 973-4425
15
   Attorneys for Defendants OTA Franchise Corporation,
16 Newport Exchange Holdings, Inc., NEH Services, Inc.,
17 Eyal Shachar, Samuel R. Seiden and Darren Kimoto
18
                               UNITED STATES DISTRICT COURT
19
20                         CENTRAL DISTRICT OF CALIFORNIA

21 Federal Trade Commission,                      Case No. 8:20-cv-00287 JVS (KESx)
22                Plaintiff,                      ORDER RE STIPULATED
23                                                PROTECTIVE ORDER
                  vs.
24                                                Complaint Filed: February 12, 2020
      OTA Franchise Corporation, et al.,          Trial Date: December 15, 2020
25
                  Defendants.
26
27
28

                                                 -1-
                                   STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00287-JVS-KES Document 176 Filed 04/21/20 Page 2 of 16 Page ID
                                      #:14323


 1      I.   STIPULATED PROTECTIVE ORDER
 2           A.    Purposes and Limitations
 3           Discovery in this action is likely to involve production of confidential,
 4 proprietary, or private information for which special protection from public disclosure
 5 and from use for any purpose other than prosecuting this litigation may be warranted.
 6 Accordingly, the Parties hereby stipulate to and petition the Court to enter the following
 7 Stipulated Protective Order. The Parties acknowledge that this Order does not confer
 8 blanket protections on all disclosures or responses to discovery and that the protection it
 9 affords from public disclosure and use extends only to the limited information or items
10 that are entitled to confidential treatment under the applicable legal principles. The
11 Parties further acknowledge, as set forth in Section XII(C), below, that this Stipulated
12 Protective Order does not entitle them to file confidential information under seal; Civil
13 Local Rule 79-5 sets forth the procedures that must be followed and the standards that
14 will be applied when a Party seeks permission from the Court to file material under seal.
15           B.    Good Cause Statement
16           This Action is likely to involve trade secrets, customer and pricing lists and other
17 valuable research, development, commercial, financial, technical and/or proprietary
18 information for which special protection from public disclosure and from use for any
19 purpose other than prosecution of this action is warranted. Such confidential and
20 proprietary materials and information consist of, among other things, confidential
21 business or financial information, information regarding confidential business practices,
22 or other confidential research, development, or commercial information (including
23 information implicating privacy rights of third parties), information otherwise generally
24 unavailable to the public, or which may be privileged or otherwise protected from
25 disclosure under state or federal statutes, court rules, case decisions, or common law.
26           This Action is also likely to involve Sensitive Personal Information, including
27 personal identifying information and financial information of the Defendants and third
28

                                                  -2-
                                    STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00287-JVS-KES Document 176 Filed 04/21/20 Page 3 of 16 Page ID
                                      #:14324


 1 parties. Public disclosure of such material may contravene such persons’ privacy
 2 interests, and potentially expose them to identity theft or other harm.
 3           This Action is also likely to involve information relating to undercover identities
 4 that Federal Trade Commission employees used or may use in connection with their
 5 investigation of the Defendants, including undercover names and any related phone
 6 numbers, email addresses, physical addresses, credit card numbers, or other payment
 7 information. Public disclosure of such information would jeopardize the future utility of
 8 such undercover identities, and harm the Federal Trade Commission’s ability to carry
 9 out the enforcement obligations with which it is charged by law.
10           Accordingly, to expedite the flow of information, to facilitate the prompt
11 resolution of disputes over confidentiality of discovery materials, to adequately protect
12 information the Parties and third-parties are entitled to keep confidential, to ensure that
13 the Parties are permitted reasonable necessary uses of such material in preparation for
14 and in the conduct of trial, to address their handling at the end of the litigation, and
15 serve the ends of justice, a protective order for such information is justified in this
16 matter.        It is the intent of the Parties that information will not be designated as
17 confidential for tactical reasons and that nothing be so designated without a good faith
18 belief that it has been maintained in a confidential, non-public manner, and there is
19 good cause why it should not be part of the public record of this case.
20     II.   DEFINITIONS
21           A.      Action: This pending federal law suit reflected in the caption above.
22           B.      Challenging Party: A Party or Non-Party that challenges the designation
23 of information or items under this Order.
24           C.      “CONFIDENTIAL” Information or Items: Any information or material
25 (regardless of how it is generated, stored or maintained) or tangible things that qualify
26 for protection under Federal Rule of Civil Procedure 26(c), and as specified above in
27 the Good Cause Statement.
28

                                                   -3-
                                     STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00287-JVS-KES Document 176 Filed 04/21/20 Page 4 of 16 Page ID
                                      #:14325


 1          D.          Counsel: Outside Counsel of Record and House Counsel (as well as their
 2 support staff).
 3          E.          Designating Party: A Party or Non-Party that designates information or
 4 items         that    it   produces   in   disclosures     or   in   responses   to    discovery   as
 5 “CONFIDENTIAL.”
 6          F.          Disclosure or Discovery Material: All items or information, regardless of
 7 the medium or manner in which it is generated, stored, or maintained (including, among
 8 other things, testimony, transcripts, and tangible things), that are produced or generated
 9 in disclosures or responses to discovery in this matter.
10          G.          Expert: A person with specialized knowledge or experience in a matter
11 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
12 expert witness or as a consultant in this Action.
13          H.          House Counsel: Attorneys who are employees of a Party to this Action.
14 House Counsel does not include Outside Counsel of Record or any other outside
15 counsel.
16          I.          Non-Party: Any natural person, partnership, corporation, association, or
17 other legal entity not named as a Party to this action.
18          J.          Outside Counsel of Record: Attorneys who are not employees of a party to
19 this Action but are retained to represent or advise a party to this Action and have
20 appeared in this Action on behalf of that party or are affiliated with a law firm which
21 has appeared on behalf of that party, and includes support staff.
22          K.          Party: Any party to this Action, including all of its officers, directors,
23 employees, consultants, retained experts, and Outside Counsel of Record (and their
24 support staffs).
25          L.          Producing Party:      A Party or Non-Party that produces Disclosure or
26 Discovery Material in this Action.
27          M.          Professional Vendors: Persons or entities that provide litigation support
28 services        (e.g.,     photocopying,    videotaping,    translating,   preparing    exhibits   or

                                                       -4-
                                         STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00287-JVS-KES Document 176 Filed 04/21/20 Page 5 of 16 Page ID
                                      #:14326


 1 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 2 their employees and subcontractors.
 3          N.    Protected Material:     Any Disclosure or Discovery Material that is
 4 designated as “CONFIDENTIAL” or is Sensitive Personal Information.
 5          O.    Receiving Party: A Party that receives Disclosure or Discovery Material
 6 from a Producing Party.
 7          P.    Sensitive Personal Information:     Any (1) Social Security number; (2)
 8 sensitive health-related data including medical records; (3) biometric identifier; or (4)
 9 any one or more of the following when combined with an individual's name, address, or
10 phone number: (a) date of birth, (b) driver's license or other state identification number,
11 or a foreign equivalent, (c) military identification number, (d) passport number, (e)
12 financial institution account number, (f) credit or debit card number; or (5) other
13 sensitive information relating to an individual entitled to confidential status under
14 applicable law or by order of this Court.
15 III.     SCOPE
16          The protections conferred by this Stipulation and Order cover not only Protected
17 Material (as defined above), but also (1) any information copied or extracted from
18 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
19 Material; and (3) any testimony, conversations, or presentations by Parties or their
20 Counsel that might reveal Protected Material.
21          Any use of Protected Material at trial shall be governed by the orders of the trial
22 judge. This Order does not govern the use of Protected Material at trial.
23 IV.      DURATION
24          Even after final disposition of this litigation, the confidentiality obligations
25 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
26 in writing or a court order otherwise directs. Final disposition shall be deemed to be the
27 later of (1) dismissal of all claims and defenses in this Action, with or without
28 prejudice; and (2) final judgment herein after the completion and exhaustion of all

                                                 -5-
                                   STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00287-JVS-KES Document 176 Filed 04/21/20 Page 6 of 16 Page ID
                                      #:14327


 1 appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
 2 for filing any motions or applications for extension of time pursuant to applicable law.
 3     V.   DESIGNATING PROTECTED MATERIAL
 4          A.     Exercise of Restraint and Care in Designating Material for Protection.
 5 Each Party or Non-Party that designates information or items for protection under this
 6 Order must take care to limit any such designation to specific material that qualifies
 7 under the appropriate standards. The Designating Party must designate for protection
 8 only those parts of material, documents, items, or oral or written communications that
 9 qualify so that other portions of the material, documents, items, or communications for
10 which protection is not warranted are not swept unjustifiably within the ambit of this
11 Order.
12          Mass, indiscriminate, or routinized designations are prohibited. Designations that
13 are shown to be clearly unjustified or that have been made for an improper purpose
14 (e.g., to unnecessarily encumber the case development process or to impose
15 unnecessary expenses and burdens on other parties) may expose the Designating Party
16 to sanctions.
17          If it comes to a Designating Party’s attention that information or items that it
18 designated for protection do not qualify for protection, that Designating Party must
19 promptly notify all other Parties that it is withdrawing the inapplicable designation.
20          B.     Manner and Timing of Designations. Except as otherwise provided in this
21 Order (see, e.g., Section V.B.(2)-(3) below), or as otherwise stipulated or ordered,
22 Disclosure or Discovery Material that qualifies for protection under this Order must be
23 clearly so designated before the material is disclosed or produced.
24          Designation in conformity with this Order requires the following:
25                 (1)   For information in documentary form (e.g., paper or electronic
26 documents, but excluding transcripts of depositions or other pretrial or trial
27 proceedings), that the Producing Party affix at a minimum, the legend
28 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

                                                 -6-
                                   STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00287-JVS-KES Document 176 Filed 04/21/20 Page 7 of 16 Page ID
                                      #:14328


 1 contains protected material. If only a portion or portions of the material on a page
 2 qualifies for protection, the Producing Party also must clearly identify the protected
 3 portion(s) (e.g., by making appropriate markings in the margins).
 4          A Party or Non-Party that makes original documents available for inspection
 5 need not designate them for protection until after the inspecting Party has indicated
 6 which documents it would like copied and produced. During the inspection and before
 7 the designation, all of the material made available for inspection shall be deemed
 8 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 9 copied and produced, the Producing Party must determine which documents, or portions
10 thereof, qualify for protection under this Order. Then, before producing the specified
11 documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
12 that contains Protected Material. If only a portion or portions of the material on a page
13 qualifies for protection, the Producing Party also must clearly identify the protected
14 portion(s) (e.g., by making appropriate markings in the margins).
15                (2)   Defendants shall be entitled to designate as “CONFIDENTIAL”
16 documents and deposition testimony already produced and provided, including that
17 information and documents produced and provided on an expedited basis pursuant to
18 this Court’s TRO (Docket 46) requiring such expedited disclosures and testimony.
19                (3)   For testimony given in depositions, that the Designating Party
20 identify the Disclosure or Discovery Material on the record, before the close of the
21 deposition all protected testimony.
22                (4)   For information produced in form other than document and for any
23 other tangible items, that the Producing Party affix in a prominent place on the exterior
24 of the container or containers in which the information is stored the legend
25 “CONFIDENTIAL.”          If only a portion or portions of the information warrants
26 protection, the Producing Party, to the extent practicable, shall identify the protected
27 portion(s).
28

                                                -7-
                                  STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00287-JVS-KES Document 176 Filed 04/21/20 Page 8 of 16 Page ID
                                      #:14329


 1          C.    Inadvertent Failure to Designate. If timely corrected, an inadvertent failure
 2 to designate qualified information or items does not, standing alone, waive the
 3 Designating Party’s right to secure protection under this Order for such material. Upon
 4 timely correction of a designation, the Receiving Party must make reasonable efforts to
 5 assure that the material is treated in accordance with the provisions of this Order.
 6    VI.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7          A.    Timing of Challenges.       Any party or Non-Party may challenge a
 8 designation of confidentiality at any time that is consistent with the Court’s Scheduling
 9 Order.
10          B.    Meet and Confer.       The Challenging Party shall initiate the dispute
11 resolution process under Local Rule 37.1 et seq. or follow the procedures for informal,
12 telephonic discovery hearings on the Court’s website.
13          C.    The burden of persuasion in any such challenge proceeding shall be on the
14 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
15 to harass or impose unnecessary expenses and burdens on other parties) may expose the
16 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
17 the confidentiality designation, all parties shall continue to afford the material in
18 question the level of protection to which it is entitled under the Producing Party’s
19 designation until the Court rules on the challenge.
20     VII. ACCESS TO AND USE OF PROTECTED MATERIAL
21          A.    Basic Principles. Protected Material must be stored and maintained by a
22 Receiving Party at a location and in a secure manner that ensures that access is limited
23 to the persons authorized under this Order.
24          B.    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
25 ordered by the Court or permitted in writing by the Designating Party, a Receiving
26 Party may disclose Protected Material only to:
27                (1)   The Receiving Party’s Outside Counsel of Record in this Action, as
28 well as employees of said Outside Counsel of Record to whom it is reasonably

                                                 -8-
                                   STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00287-JVS-KES Document 176 Filed 04/21/20 Page 9 of 16 Page ID
                                      #:14330


 1 necessary to disclose the information for this Action or related matters;
 2                (2)   The officers, directors, and employees (including House Counsel) of
 3 the Receiving Party to whom disclosure is reasonably necessary for this Action or
 4 related matters;
 5                (3)   Experts (as defined in this Order) of the Receiving Party to whom
 6 disclosure is reasonably necessary for this Action or related matters and who have
 7 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8                (4)   The Court and its personnel;
 9                (5)   Court reporters and their staff;
10                (6)   Professional jury or trial consultants, mock jurors, and Professional
11 Vendors to whom disclosure is reasonably necessary and who have signed the
12 “Acknowledgment and Agreement to be Bound” attached as Exhibit A hereto;
13                (7)   The author or recipient of a document containing the information or
14 a custodian or other person who otherwise possessed or knew the information;
15                (8)   During their depositions, witnesses, and attorneys for witnesses, in
16 the Action to whom disclosure is reasonably necessary provided: (i) the deposing party
17 requests that the witness sign the “Acknowledgment and Agreement to Be Bound;” and
18 (ii) they will not be permitted to keep any confidential information unless they sign the
19 “Acknowledgment and Agreement to Be Bound,” unless otherwise agreed by the
20 Designating Party or ordered by the Court. Pages of transcribed deposition testimony or
21 exhibits to depositions that reveal Protected Material may be separately bound by the
22 court reporter and may not be disclosed to anyone except as permitted under this
23 Stipulated Protective Order;
24                (9)   Any mediator or settlement officer, and their supporting personnel,
25 mutually agreed upon by any of the parties engaged in settlement discussions; and
26                (10) Any other persons or entities as required by law or as authorized by
27 this Court.
28          C.    Notwithstanding the limitations set forth in Section VII.A & B and subject

                                                 -9-
                                   STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00287-JVS-KES Document 176 Filed 04/21/20 Page 10 of 16 Page ID
                                      #:14331


 1 to taking appropriate steps to preserve confidentiality, the Commission may disclose
 2 Protected Material to other governmental entities, as provided by 16 C.F.R. §§ 4.9-4.11,
 3 15 U.S.C. §§ 46(f) and 57b-2, or as otherwise authorized or required by law. Such
 4 entities include officers and employees of Federal or State law enforcement agencies
 5 (including duly authorized employees of the Commission) and congressional
 6 committees.
 7 VIII. USE OF PROTECTED MATERIAL IN LITIGATION
 8         A party seeking to file Protected Material publicly either must redact such material
 9 before filing or file such material under seal concurrently with a motion to seal the
10 material, unless the designating party consents to the public filing of such material or
11 the Court orders that such material may be filed publicly.
12      IX. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
13          IN OTHER LITIGATION
14          A.     If a Party is served with a subpoena or a court order issued in other
15 litigation that compels disclosure of any information or items designated in this Action
16 as “CONFIDENTIAL” that Party must:
17                 1.    Promptly notify in writing the Designating Party. Such notification
18 shall include a copy of the subpoena or court order;
19                 2.    Promptly notify in writing the party who caused the subpoena or
20 order to issue in the other litigation that some or all of the material covered by the
21 subpoena or order is subject to this Protective Order. Such notification shall include a
22 copy of this Stipulated Protective Order; and
23                 3.    Cooperate with respect to all reasonable procedures sought to be
24 pursued by the Designating Party whose Protected Material may be affected.
25          B.     If the Designating Party timely seeks a protective order, the Party served
26 with the subpoena or court order shall not produce any information designated in this
27 action as “CONFIDENTIAL” before a determination by the Court from which the
28 subpoena or order issued, unless the Party has obtained the Designating Party’s

                                                 - 10 -
                                    STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00287-JVS-KES Document 176 Filed 04/21/20 Page 11 of 16 Page ID
                                      #:14332


 1 permission.     The Designating Party shall bear the burden and expense of seeking
 2 protection in that court of its confidential material and nothing in these provisions
 3 should be construed as authorizing or encouraging a Receiving Party in this Action to
 4 disobey a lawful directive from another court.
 5     X. A      NON-PARTY’S        PROTECTED         MATERIAL        SOUGHT       TO    BE
 6         PRODUCED IN THIS LITIGATION
 7          A.    The terms of this Order are applicable to Sensitive Personal Information
 8 produced by a Non-Party in this Action, and information produced by a Non-Party in
 9 this Action and designated as “CONFIDENTIAL.” Such information produced by
10 Non-Parties in connection with this litigation is protected by the remedies and relief
11 provided by this Order. Nothing in these provisions should be construed as prohibiting
12 a Non-Party from seeking additional protections.
13          B.    In the event that a Party is required, by a valid discovery request, to
14 produce Protected Material produced by a Non-Party, and the Party is subject to an
15 agreement with the Non-Party not to produce such information, then the Party shall:
16                1.      Promptly notify in writing the Requesting Party and the Non-Party
17 that some or all of the information requested is subject to a confidentiality agreement
18 with a Non-Party;
19                2.      Promptly provide the Non-Party with a copy of the Stipulated
20 Protective Order in this Action, the relevant discovery request(s), and a reasonably
21 specific description of the information requested; and
22                3.      Make the information requested available for inspection by the Non-
23 Party, if requested.
24          C.    If the Non-Party fails to seek a protective order from this court within 14
25 days of receiving the notice and accompanying information, the Receiving Party may
26 produce the Non-Party’s confidential information responsive to the discovery request.
27 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
28 any information in its possession or control that is subject to the confidentiality

                                                 - 11 -
                                    STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00287-JVS-KES Document 176 Filed 04/21/20 Page 12 of 16 Page ID
                                      #:14333


 1 agreement with the Non-Party before a determination by the court. Absent a court order
 2 to the contrary, the Non-Party shall bear the burden and expense of seeking protection
 3 in this court.
 4     XI.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 6 Protected Material to any person or in any circumstance not authorized under this
 7 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 8 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 9 all unauthorized copies of the Protected Material, (c) inform the person or persons to
10 whom unauthorized disclosures were made of all the terms of this Order, and (d)
11 request such person or persons to execute the “Acknowledgment and Agreement to be
12 Bound” that is attached hereto as Exhibit A.
13 XII.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
14           PROTECTED MATERIAL
15           When a Producing Party gives notice to Receiving Parties that certain
16 inadvertently produced material is subject to a claim of privilege or other protection, the
17 obligations of the Receiving Parties are those set forth in FRCP 26(b)(5)(B). This
18 provision is not intended to modify whatever procedure may be established in an e-
19 discovery order that provides for production without prior privilege review. Pursuant to
20 Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on
21 the effect of disclosure of a communication or information covered by the attorney-
22 client privilege or work product protection, the parties may incorporate their agreement
23 in the Stipulated Protective Order submitted to the Court.
24      XIII.     MISCELLANEOUS
25           A.     Right to Further Relief. Nothing in this Order abridges the right of any
26 person to seek its modification by the Court in the future.
27           B.     Right to Assert Other Objections.   By stipulating to the entry of this
28 Protective Order, no Party waives any right it otherwise would have to object to

                                                 - 12 -
                                    STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00287-JVS-KES Document 176 Filed 04/21/20 Page 13 of 16 Page ID
                                      #:14334


 1 disclosing or producing any information or item on any ground not addressed in this
 2 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 3 ground to use in evidence of any of the material covered by this Protective Order.
 4             C.     Filing Protected Material.   A Party that seeks to file under seal any
 5 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 6 only be filed under seal pursuant to a court order authorizing the sealing of the specific
 7 Protected Material at issue. If a Party's request to file Protected Material under seal is
 8 denied by the Court, then the Receiving Party may file the information in the public
 9 record unless otherwise instructed by the Court.
10      XIV.        FINAL DISPOSITION
11             After the final disposition of this Action, as defined in Section IV, within sixty
12 (60) days of a written request by the Designating Party, each Receiving Party must
13 return all Protected Material to the Producing Party or destroy such material. As used in
14 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
15 summaries, and any other format reproducing or capturing any of the Protected
16 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
17 must submit a written certification to the Producing Party (and, if not the same person
18 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
19 category, where appropriate) all the Protected Material that was returned or destroyed
20 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
21 compilations, summaries or any other format reproducing or capturing any of the
22 Protected Material. Notwithstanding this provision:
23             A.     Counsel are entitled to retain an archival copy of all pleadings, motion
24 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
25 deposition and trial exhibits, expert reports, attorney work product, and consultant and
26 expert work product, even if such materials contain Protected Material. Any such
27 archival copies that contain or constitute Protected Material remain subject to this
28 Protective Order as set forth in Section IV.

                                                   - 13 -
                                      STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00287-JVS-KES Document 176 Filed 04/21/20 Page 14 of 16 Page ID
                                      #:14335


 1          B.    The Commission shall retain, return, or destroy Protected Material in
 2 accordance with 16 C.F.R. § 4.12, and may retain such information to assist with other
 3 ongoing law enforcement matters or policy or research matters consistent with the
 4 Commission’s mission, provided that the Commission continues to take all appropriate
 5 steps to protect the confidentiality of the materials.
 6          C.    Any law enforcement agency other than the Commission that has received
 7 copies of any Protected Material may retain such information to assist with other
 8 ongoing law enforcement matters, provided that the law enforcement agency continues
 9 to take all appropriate steps to protect the confidentiality of the materials.
10          D.    Any congressional committee may maintain copies of Protected Materials
11 obtained from the Commission as required under 15 U.S.C. § 57b-2 and 16 C.F.R. §
12 4.11(b).
13          This Order continues to govern Protected Material after the conclusion of the
14 case, absent further order of the Court.
15     XV. Violations
16          Any violation of this Order may be punished by any and all appropriate measures
17 including, without limitation, contempt proceedings and/or monetary sanctions.
18          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19
       Dated:     April 21, 2020                   FEDERAL TRADE COMMISSION
20                                                 Thomas M. Biesty
21                                                 Rhonda Perkins
                                                   Andrew Hudson
22                                                 Roberto Anguizola
23                                          By:    /s/ Andrew Hudson
24                                                 Attorney(s) for Plaintiff Federal Trade
                                                   Commission
25
26
27
28

                                                - 14 -
                                   STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00287-JVS-KES Document 176 Filed 04/21/20 Page 15 of 16 Page ID
                                      #:14336


1       Dated: $SULO                  CALL & JENSEN
                                               A Professional Corporation
2                                              Wayne W. Call
                                               Mark L. Eisenhut
3                                              William P. Cole
                                               Chris C. Scheithauer
4
                                         By:   V0DUN/(LVHQKXW
5                                              Mark L. Eisenhut
                                               Attorneys for Defendants OTA Franchise
6                                              Corporation, Newport Exchange Holdings,
7                                              Inc., NEH Services, Inc., Eyal Shachar,
                                               Samuel R. Seiden and Darren Kimoto
8
 9 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                   RDERED.
10
11 Dated:      4/22/2020
                                               HONORABLE
                                                ONORAB   BLE KAREN E. SCOTT
                                                                          SCO
12                                             United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              - 15 -
                                 STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00287-JVS-KES Document 176 Filed 04/21/20 Page 16 of 16 Page ID
                                      #:14337


 1                                          EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4           I,                              [print or type full name], of
 5                              [print or type full address], declare under penalty of perjury
 6 that I have read in its entirety and understand the Stipulated Protective Order that was
 7 issue by the United States District Court for the Central District of California on
 8 [DATE] in the case of Federal Trade Commission v. OTA Franchise Corporation,
 9 et al., Case No.      8:20-cv-00287 JVS (KESx). I agree to comply with and to be
10 bound by all the terms of this Stipulated Protective Order and I understand and
11 acknowledge that failure to so comply could expose me to sanctions and punishment in
12 the nature of contempt. I solemnly promise that I will not disclose in any manner any
13 information or item that is subject to this Stipulated Protective Order to any person or
14 entity except in strict compliance with the provisions of this Order.
15          I further agree to submit to the jurisdiction of the United States District Court for
16 the Central District of California for the purpose of enforcing the terms of this
17 Stipulated Protective Order, even if such enforcement proceedings occur after
18 termination of this action. I hereby appoint                                    [print     or
19 type full name] of                                                [print or type full address
20 and telephone number] as my California agent for service of process in connection with
21 this action or any proceedings related to enforcement of this Stipulated Protective
22 Order.
23 Date:
24 City and State where sworn and signed:
25 Printed Name:
26 Signature:
27
28

                                                  -1-
                                    STIPULATED PROTECTIVE ORDER
